                 Case 19-12269-CSS              Doc 690          Filed 03/03/20       Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       )     Chapter 11
                                                             )
MTE HOLDINGS LLC, et al.,1                                   )     Case No. 19-12269 (CSS)
                                                             )
                           Debtors.                          )     Jointly Administered
                                                             )

               NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
                          ON MARCH 5, 2020, AT 1:00 P.M. (ET)2

MATTER UNDER CERTIFICATION

1.       Debtors’ Motion for an Order (I) Establishing Bar Dates for Filing Proofs of Claims and
         (II) Approving the Form and Manner of Notice Thereof (D.I. 585, Filed 2/13/20).

         Objection Deadline: Extended to March 2, 2020, at 4:00 p.m. (ET) for the U.S. Trustee.

         Responses Received:

                  a)       Informal comments from the U.S. Trustee.

         Related Pleadings:

                  a)       Certificate of Counsel Regarding Order (I) Establishing Bar Dates for
                           Filing Proofs of Claims and (II) Approving the Form and Manner of
                           Notice Thereof (D.I. 689, Filed 3/3/20).

         Status: A certificate of counsel has been filed.

ADJOURNED MATTER

2.       Waterbridge Texas Midstream LLC’s Motion to Compel Debtor to (I) Assume or Reject
         an Executory Contract and (II) Direct Immediate Payment of Administrative Expenses
         (D.I. 270, filed 12/12/19).

1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources I LLC (0770);
     MDC Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves Energy
     LLC (3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
2
     This hearing will be held before the Honorable Christopher S. Sontchi, Chief United States Bankruptcy Judge,
     at the United States Bankruptcy Court for the District of Delaware located at 824 North Market Street, 5th
     Floor, Courtroom 6, Wilmington, Delaware 19801.
           Case 19-12269-CSS        Doc 690      Filed 03/03/20   Page 2 of 3




     Objection Deadline: Extended to March 17, 2020, at 4:00 p.m. (ET) for the Debtors.

     Responses Received:

     a)     Natixis’ Objection to Waterbridge Texas Midstream LLC’s Motion to Compel
            Debtor to (I) Assume or Reject and Executory Contract and (II) Direct Immediate
            Payment of Administrative Expenses (D.I. 358, Filed 12/26/19); and

     b)     Joinder And Reservation of Rights of Riverstone Credit Management, LLC
            Regarding Texas Midstream LLC’s Motion to Compel Debtor to (I) Assume or
            Reject an Executory Contract and (II) Direct Immediate Payment of
            Administrative Expenses (D.I 362, Filed 12/26/19).

     Related Pleadings:

     a)     [SEALED] Notice of Filing of Water Management Services Agreement (D.I. 354,
            Filed 12/24/19); and

     b)     Order Authorizing Waterbridge Texas Midstream LLC to File Document Under
            Seal (D.I. 424, Entered 1/8/20).

     Status: By agreement of the parties, this matter has been adjourned to the hearing
     scheduled for March 31, 2020, at 11:00 a.m. (ET).

MATTER GOING FORWARD

3.   Motion of Debtors for Entry of an Order Approving Procedures for the Retention and
     Compensation of Ordinary Course Professionals Nunc Pro Tunc to the Petition Date (D.I.
     587, Filed 2/13/20).

     Objection Deadline: Extended to March 2, 2020, at 4:00 p.m. (ET) for the U.S. Trustee.

     Responses Received:

            a)     Informal comments from the U.S. Trustee.

     Related Pleadings: None.

     Status: The Debtors are working with the U.S. Trustee to resolve its informal comments.
     This matter will go forward unless all comments are resolved prior to the hearing.




                                           -2-
            Case 19-12269-CSS    Doc 690        Filed 03/03/20   Page 3 of 3




Dated: March 3, 2020            MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                /s/ Brett S. Turlington
                                Robert J. Dehney (No. 3578)
                                Eric D. Schwartz (No. 3134)
                                Brett S. Turlington (No. 6705)
                                1201 North Market Street, 16th Floor
                                P.O. Box 1347
                                Wilmington, Delaware 19899-1347
                                Telephone: (302) 658-9200
                                Facsimile: (302) 658-3989
                                Email: rdehney@mnat.com
                                         eschwartz@mnat.com
                                         bturlington@mnat.com

                                - and –

                                Andrew K. Glenn (admitted pro hac vice)
                                Matthew B. Stein (admitted pro hac vice)
                                David J. Mark (admitted pro hac vice)
                                KASOWITZ BENSON TORRES LLP
                                1633 Broadway
                                New York, New York 10019
                                Telephone: (212) 506-1700
                                Facsimile: (212) 506-1800
                                Email: AGlenn@kasowitz.com
                                        MStein@kasowitz.com
                                        DMark@kasowitz.com

                                Co-Counsel and Proposed Counsel for Debtors and
                                Debtors in Possession




                                          -3-
